     Case 1:19-cv-01350-NONE-JLT Document 22 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL MARCUS GANN,                         No. 1:19-cv-01350-NONE-JLT (PC)
12                       Plaintiff,
13                                                   ORDER ADOPTING FINDINGS AND
             v.
                                                     RECOMMENDATIONS
14    CDCR, et al.,
                                                     (Doc. No. 21)
15                       Defendants.
16

17          Plaintiff Nathaniel Marcus Gann is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 12, 2020, the assigned magistrate judge issued a screening order, finding that

21   plaintiff’s first amended complaint (Doc. No. 14) states cognizable against all defendants except

22   CDCR, CSATF, and C. Stronach. (Doc. No. 16). The magistrate judge directed plaintiff to file a

23   second amended complaint curing the deficiencies in his pleading or to notify the court of his

24   desire to proceed only on the claims found cognizable. (Id. at 1, 12-13.) On August 21, 2020,

25   plaintiff filed a notice that he “elects to proceed on the claims found cognizable.” (Doc. No. 17.)

26          Accordingly, on August 24, 2020, the magistrate judge filed findings and

27   recommendations, recommending that Defendants CDCR, CSATF, and Stronach and the claims

28   against these defendants be dismissed. (Doc. No. 21.) The findings and recommendations were
     Case 1:19-cv-01350-NONE-JLT Document 22 Filed 10/02/20 Page 2 of 2


 1   served on plaintiff and provided him fourteen (14) days to file objections thereto. (Id. at 2.)

 2   Plaintiff has not filed any objections and the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 5   recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7            1.    The findings and recommendations issued on August 24, 2020 (Doc. No. 21) are

 8                  adopted in full;

 9            2.    Defendants CDCR, CSATF, and Stronach, and the claims against these

10                  defendants, are dismissed;

11            3.    The Clerk of the Court is directed to change the name of this case to “Gann v.

12                  Ugwueze, et al.”; and,

13            4.    This case is referred back to the assigned magistrate judge for further proceedings.

14
     IT IS SO ORDERED.
15

16      Dated:     October 1, 2020
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
